Citation Nr: 0528234	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for neuropathic pain of the right lower 
extremity, claimed as due to a failure to provide adequate 
treatment and advice by the Department of Veterans Affairs 
(VA).

2.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for neuropathic pain of the left lower 
extremity, claimed as due to a failure to provide adequate 
treatment and advice by the VA.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision from 
the VA Regional Office (RO) in Chicago, Illinois, that denied 
the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran reported VA treatment in San Diego, California, 
and treatment at St. Francis Hospital in Peoria, Illinois.  
Evidence from these facilities is not of record.  In April 
2005, he also reported that "over a year and a half" of 
medical evidence from Edward Hines Jr. VA Hospital is not of 
record.  A review of the medical evidence, including the 
report of the February 2003 VA examiner, suggests there 
remains a question of whether the veteran has a qualifying 
additional disability as required to prevail in section 1151 
claims.  Therefore, further evidence of disability in the 
lower extremities is pertinent to the claims, and the RO must 
attempt to obtain potential evidence of such.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on 


the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  The RO should take this opportunity on 
remand to obtain an updated medical opinion that would allow 
consideration of the additional medical evidence obtained 
since the last VA examination. 

Effective September 2, 2004, the final rules implementing the 
amendments to 38 U.S.C. § 1151 were published.  69 Federal 
Register 46433 (to be codified at 38 C.F.R. § 3.361).  There 
is no indication the RO considered 38 C.F.R. § 3.361, and 
this too should be accomplished on remand.  It is noted that 
in the February 2005 supplemental statement of the case 
(SSOC), the RO cited 38 C.F.R. § 3.358, the regulation 
pertinent to section 1151 claims filed before October 1, 
1997. 

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding medical records 
from the VA San Diego Health Care System; 
Edward Hines Jr. VA Hospital; and St. 
Francis Hospital, in Peoria, Illinois.  If 
no additional evidence is available, that 
fact must be documented in the claims 
file.

2.  After completing the foregoing 
development, arrange for a physician with 
appropriate expertise to review the 
veteran's claims file, and provide an 
opinion, with supporting rationale, as to 
whether the veteran has any additional 
disability of pain in his lower 
extremities as a result of VA-prescribed 
treatment and/or lack of treatment, to 
include inadequate medical advice.  The 
veteran's primary contention in this case 
is that he suffers from neuropathic pain 
in the lower extremities because VA 
physicians failed to limit his strenuous 


activities after syringomyelia cyst was 
diagnosed in 1999.  

If additional disability and a causal 
connection are found, the physician must 
comment, and provide supporting 
rationale, on whether any additional 
lower extremity disability was the result 
of VA carelessness, negligence, or 
similar instance of fault or whether such 
neuropathic pain was an event that was 
not reasonably foreseeable.

The physician's rationale must discuss 
such factors as the veteran's condition 
immediately before and after the 
treatment in question, actual causation, 
whether there was a continuance or 
natural progress of a disease or injury, 
the degree of care involved, the level of 
risk for the treatment provided, etc.

If the reviewing physician determines 
that physical examination and/or 
diagnostic testing of the veteran is 
necessary, such must be scheduled.  A 
report must be prepared and associated 
with the claims file.

3.  Readjudicate the claims on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  The RO must 
document its consideration of the 
September 2004 regulatory revisions for 
adjudicating section 1151 claims.  If the 
decision remains adverse to the veteran, 
furnish him and his representative a 


supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

